  
 
   
       
 

re THE BLANCH LAW FIR facam

261 Mapison AVENUE, 12TH FLOOR New York, NY 10016 T (212) 736: DOCUMENT
ELECTRONICALLY FILED
DOC #:

January 27, 2020
. 1/28/2020
DATE FILED:

Via ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10017

Re: USA v. Ignacio Herrera, 18 Cr. 495 (AT)
Adjournment Request

Dear Judge Torres:

As the Court is aware, The Blanch Law Firm PC represents Ignacio Herrera on the above-captioned
matter currently scheduled for sentencing before Your Honor at 2 PM February 11, 2020.

Iam writing with the Government’s consent to request a 30-day adjournment of sentencing as the Final Pre-
Sentence Report has not been released. Based on my communications with U.S. Probation Officer Jill S.

Jeffries last week, we were anticipating the release of the Final PSR by Friday, January 24, 2020.

Thank you for your time and consideration of this request.

Respectfully Submitted,

Zs/ Elena Fast
Elena Fast, Esq.
Counsel for Ignacio Herrera

GRANTED. The sentencing scheduled for February
11, 2020 is ADJOURNED to March 10, 2020, at
2:00 p.m.

SO ORDERED.

Dated: January 28, 2020
CC: All parties of record (via ECF) New York, New York

On-

ANALISA TORRES
United States District Judge
